a family offense proceeding pursuant to Family Court Act article 8, Carlos Catalan appeals from an order of disposition of the Family Court, Kings County (Graham, J.), dated March 19, 2008, which, after a hearing and upon, in effect, a finding that he committed the family offense of harassment in the second degree, directed him to comply with the conditions set forth in an order of protection of the same court also dated March 19, 2008, inter alia, directing him to stay away from his mother for a period of two years.
Ordered that the order is affirmed, without costs or disbursements.
The fair preponderance of the evidence supports the Family Court’s determination that the appellant committed acts constituting harassment in the second degree in violation of *1052Penal Law § 240.26 (3), warranting the issuance of the order of protection, inter alia, directing him to stay away from his mother for a period of two years (see Matter of Tabernuro v Jones, 23 AD3d 667 [2005]). Spolzino, J.P., Florio, Covello and Eng, JJ., concur.